Citation Nr: 1817909	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  17-54 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability due to shrapnel in the chest. 

2.  Entitlement to service connection for a disability due to shrapnel in the hip. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel
INTRODUCTION

The Veteran served in the Army during World War II from January 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals on appeal from a December 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In January 2018, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a) (2) (2012).


FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran has a disability that is a result of residuals from retained shrapnel in his chest. 

2.  The preponderance of the evidence is against a finding that the Veteran has a disability that is a result of residuals from retained shrapnel in his hip.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chest disorder due to shrapnel residuals are not met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, (2017).

2.  The criteria for service connection for a left hip disorder due to shrapnel residuals are not met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131 (2012).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303 (d) (2017).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b) (2017).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.309 (2017).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Chest Disability Due to Shrapnel  

The Veteran contends that he has a lung disability due to a piece of shrapnel that lodged in his chest during combat in Belgium during World War II.

The Veteran's service treatment records are silent for any treatment for shrapnel injuries during service.  His medical records since service are also silent for any treatment related to shrapnel injuries since service.  

During his January 2018 Board hearing and his March 2017 DRO hearing, the Veteran and his wife testified that during combat in Belgium during World War II he had a piece of shrapnel imbedded in his chest and hip.  The Veteran's wife testified that the shrapnel in the Veteran's hip worked its way out but that he still has shrapnel in his chest.  She testified that VA doctors who have examined him in the past have noted x-rays showed something in the Veteran's left lung.

In furtherance of his claim, the Veteran submitted chest x-ray reports.  However, the x-ray reports only show the presence of a nodule in the lung, that was deemed by the reviewing physician to be consistent with coal miner's pneumoconiosis.  There was no notation or documentation of any retained metal fragments in the Veteran's lungs.

In July 2017, the Veteran was afforded a VA examination in connection to his claim.  The examiner stated there are no noted scars, defects, or other findings to suggest shrapnel is or was present in the chest area.  Based upon a review of the Veteran's records and consideration of the examination findings, the examiner concluded it is less likely (less than 50/50 probability) that there is a shrapnel injury to the Veteran's chest.  The examiner also noted that chest x-rays in 1974 were normal and could not confirm any combat-related shrapnel injuries during service.  Based on his examination the examiner found that there was no pathology to warrant a diagnosis.

The Board adds that is has reviewed prior examinations of record, to include an October 1953 VA examination report.  On the October 1953 report, the Veteran's skin and respiratory systems were deemed to be "normal."  Crucially, a chest x-ray taken at the time indicated that the Veteran's chest was "normal."  

The Board has considered the Veteran's contentions that he had a piece of shrapnel from a bullet in his chest since service.  However, the medical evidence unequivocally shows that the Veteran has not been diagnosed with a residuals of shrapnel disability in the chest at any time since service, to include during the course of the appeal that would account for any lung disability or pain he was experiencing at the time of the claim.  To the extent the Veteran has a lung disability diagnosed as pneumoconiosis, this has been medically ascribed to his long post-service career in coal mining, and there is no indication that such is otherwise related to service.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107 (b) (2012).

B.  Hip Disability Due to Shrapnel

The Veteran contends that he has a hip disability due to a piece of shrapnel in his lodged in his hip during combat in Belgium during World War II.
The Veteran's service treatment records are silent for any treatment for shrapnel injuries during service.  His medical records since service are also silent for any treatment related to shrapnel injuries since service.  There is no documentation of scars of the hip area or documentation of shrapnel during active duty or other National Guard examinations.

During his January 2018 Board hearing and his March 2017 DRO hearing, the Veteran and his wife testified that during combat in Belgium during World War II he had a piece of shrapnel imbedded in his chest and hip.  The Veteran's wife testified that the shrapnel in the Veteran's hip worked its way out but that he still has shrapnel in his chest. 

While the Veteran submitted chest x-ray reports noted above, there was no medical evidence or documentation of any retained metal fragments in the hips submitted.

In July 2017, the Veteran was afforded a VA examination in connection to his claimed hip disability.  The examiner stated there are no noted scars, defects, or other findings to suggest shrapnel is present in the hip area.  The examiner diagnosed that Veteran with left hip osteoarthritis, which was age-related.  Upon review of the Veteran's records and consideration of the examination findings, the examiner concluded it is less likely (less than 50/50 probability) that there was a shrapnel injury to the Veteran's hip.  The examiner noted that records from 1974 were normal and could not confirm any combat-related shrapnel injuries during service.  Based on the evidence of records the examiner found that there was no pathology to warrant a diagnosis. 

The Board also observes that upon examination in October 1953, the Veteran's musculoskeletal system was examined, and the only documented condition was the Veteran's right index finger amputation, for which service connection is already in effect.  

The Board has considered the Veteran's contentions that he had a piece of shrapnel from a bullet in his hip since service that at some point came out; however, the medical evidence of record shows that the Veteran has not been diagnosed with a residuals of shrapnel disability in the hip at any time since service, to include during the course of the appeal, that would account for his osteoarthritis disability or pain he was experiencing at the time of the claim.  Indeed, the Veteran's osteoarthritis of the hip has not been shown to be traumatic in nature, but was specifically deemed to be age-related by a July 2017 VA examiner.

Lastly, although arthritis is a chronic condition under 38 U.S.C. § 1112 (2012), the Veteran has not reported continuous symptoms since service or within a year of service, therefore continuity of symptomatology does not apply in this case.  Moreover, the Veteran has arthritis in his left hip and testimony for the Veteran's wife shows the reported shrapnel injury was to his right hip.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107 (b) (2012).


ORDER

Entitlement to service connection for a disability due to shrapnel in chest, is denied. 

Entitlement to service connection for a disability due to shrapnel in the hip, is denied.



____________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


